04/27/2022


       IN THE SUPREME COURT OF THE STATE OF MONTANA
                   Supreme Court No. DA 21-0234
                                                                                   Case Number: DA 21-0234




STATE OF MONTANA,

            Plaintiff and Appellee,

      v.

JAMESON THOMAS WOODS,

            Defendant and Appellant.



                             GRANT OF EXTENSION


      Pursuant to authority granted under Mont. R. App. P. 26(1), the Appellant is

given an extension of time until May 27, 2022 to prepare, file and serve the

Appellant’s opening brief.




                                                                        Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                              April 27 2022